Title: William Harris Crawford to James Monroe, 5 April 1812
From: Crawford, William Harris
To: Monroe, James


Dear Sir.Sunday Morning 5th. Apr 1812
I have just recd. a letter from Genl Floyd (which I enclose for your perusal) giving an account of the transactions which have lately taken place at Amelia Island under the Auspices of Genl Mathews. From this account, the affair is worse than I had expected. The veracity and intelligence, & I may add, the patriotism of the writer, exclude the idea of misrepresentation, or mistake in the account which he has given. I have also enclosed Mr Russel’s private letter which you sent me the other day. It procured two votes for the embargo. I am sir respectfully your most obt humble Servt.
Wm H Crawford
  
[Enclosure][John Floyd to William Harris Crawford]
Confidential
Dear SirCamden County March 21st 1812.
You have no doubt ere this reaches you, heard of the proceedings in this Quarter Respecting East Florida. A Revolution has broke out in that Province, which was organized on this side, and is supported by a majority of Volunteer militia from this State, their manifesto declaring themselves independant was issued on the 13th. Inst. and their Standard Erected at Roses Bluff a little above St marys; On the 16th: Fernandino on Amelia was Summond to Surrender on four hours Notice, they desired 24 hours to Consider of it, in the mean time, and indeed before were preparing for their defence, the Ordnance which had been some time before Burried, had a Resurrection, and were planted & Loaded with Nails Scraps of Iron &cr. for the works of Death (I presume they had not Shot). A deputation was sent with a flag to the Commanding Officer of the Cantonment at Point Pitre to ascertain whether the United State Troops woud take an Active part with the Patriots or (Rebels as they Stiled them). Major Laval assured them that he shoud take no part against them, they Offered to Surrender to the US. without Resistance, but Genl. Matthews had pledged the US. in Support of the Revolutionists, on the faith of which pledge Many were inducd to Embark on the Cause, it has turnd out however that the US. Troops will not under their present Orders, act offensively nor Co-operate with the Revolutionary Party, But will Occupy any post or Garrison which Shall be peaceably Surrenderd by the Governor or Local Authority of the Province, Comodore Campbell who has no specific Orders, so far obeyed the requisitions of Genl. Mathews as to send 6 Gun Boats into Amelia River, the Commandant offered to Surrender to him, and that if a Vessel passed the Flag Staf he Shoud Consider the Act Hostile and Strike his flag to the (US). The Comodore disclaimed any hostile intentions altho’ on the approach of the Revolutionary Party he prepared for Action, with a determination however not to fire unless insulted. These Menaces panic Struck the Amelians who had determind on resistance to the Rebels and Capitulated, prefering the preservation of life, Liberty, and property to Massacre & Pillage, the Conditions held out but for the appearence of the Gun Boats many lives woud have been lost, as Resistance was determined on, and the assailants Equally determind to Carry the place at the point of the Bayonet having 180 determind men well Armed opposed by a Greater number of Inhabitants Sailors & Negroes. Those of the Two last description however Soon disappeared, Immediately on the Possession of Amelia by the Patriots, Genl Mathews was invited by their Constituted Authority to receive it in the Name, and in behalf of the United States, Which was readily Accepted, and a requisition was made on Colonel Smith who arrived the Evening before (& time Enough to save the Small Garrison from impending Ruin for want of Subordination) which requisition was complied with & 54 regulars under the Command of Lieut. Apling went over on Wednesday the 18th. the day after the Capitulation and took possession in the Name of the (US). The British Party who were accumulating fortunes, having monopolized all the trade can scarcely contain themselves on the Occasion, they encouraged resistance to the last and are yet very sulkey, I was present at the Change of possession to the (US) And be it said to the Credit of the Patriots that of 180 men each as it were his own Officer, and many of them in want of a dinner and without a Cent in their pockets, thier was not the least irregularity or Excess Commited not to the taking of a Chickin, altho the temptations were great. I say great Because the British merchants had provisions which they refused them for money, and According to computation there cannot be less than 200.000 worth of property in that place & its harbour, One Single Ship is Said to be worth $150.000 including her Cargo it is also said that there is a Considerable Quantity of money in Specie.
Genl Mathews went to Fernandino with the Troop⟨s⟩ where he remaind in order to Settle the police of the place in som⟨e⟩ Manner or other; the possession of this place is of the utmost importance to the U S. Its possession Shuts Completely one of the Avenues by which the restrictive acts of Goverment was made a mockery; But it requires to be well defended Shoud the British choose to reclaim it. Colonel Smith will occupy it with his whole force in a day or two which together with the Gun Boats are inadequate for its Security, the river is not very wide but bold, a Couple of Sloops of war in Such a Situation woud soon settle the a/c with the Gun Boats. The Vixen has also arrived which will be detaind here a while; thus you See, that the US have, become in an indirect manner a party. I regret Exceedingly the manner Every Officer feels little in his own Esteem in this hiden policy, all the sin of direct invasion rests on the Shoulders of the Goverment or its agent. And too against a weak defenceless, unoffending Neighbour, was it directed against the English themselves the Act woud be more reconcilable, for we owe them Somthing on the Score of Revenge.
I shoud have approved of the policy of the (US) of taking the Provences of his Catholic Majesty into Safe Keeping untill we were remunerated for what they owe us, but really the Viel [sic] thrown over this transaction, will not save appearences, and why resort to these means of Coaxing a war with England, and by doing so make ourselves the aggressor, without wishing it to be Known. Let the Goverment Come out draw aside the mask it is too flimsey for deception, Say they will have there provinces and it will be done, merit will meet its Reward, And the Govermt will only have to Answer for the deed, which she will under Existing Circumstances have to do, with all the littleness attached to such a hidden transaction. A man who conceals his real Name Arrived by the last mail Stage post from Washington said to be sent by Mr Foster to pry into this affair who is Capable of Acting the part of an Idiot or, the profound politician, his presence and Notice to Every thing going on attracted my Attention on the day that the US. Troops took possession of Fernandino, at which time I Knew nothing of his mission. He has mentioned the object of his visit where he did not Expect it woud be repeated, for it seems the Occurrince was anticipated, & That Mr Foster in the Event of the province being put into the hands of the US. woud formally demand its relinquishment, and Shoud it be refused Great Britain was determind on declaring open war, And that such was her wrath against us, that She woud use every means in her power to deluge the Southern States with our Domestics.
A half pay British Officer has been instrumental in forwarding this Revolution by information which he said he Possessed of the British intending to send two Regiments of Black [sic] to East Florida for its protection and that Emissaries woud be sent among our domestics to Encourage desertion & Enlistment among them. I know the man, & if any information has been Communicated to Mr. Foster respecting the intended Revolution it [is] more than probable he gave it for he was in the Secret, You recollect the Character whose case occasioned the Quarrel Between B. Harris and myself Some years ago.
There is Strong grounds for Suspicion for this spy has arrived here to almost a day when the plan was to be Executed which has been for some time Known to the person alluded to. I pray you to acquaint me with the Extent of the designs of Goverment on this Subject, that we may Know how far we are authorised to Act, And if it is intended to produce war in this Quarter let it be more fully understood in order that we may be prepared for it; I have omited many particulars: Expecting that Genl Mathews has Communicated Them; I sent an Express to the Governor Ten days ago, and am waiting his orders. Present me respectfully to Friend Bibb & Col. Troup. I have not time to write to them by this mail having much writing on hand which must apologize for this Scrawl not having time to make a fair Copy of it. Hoping to hear from you as Soon as possible, I remain Very respectfully Your Mo. Obt.
Jno Floyd.
